         Case 1:20-cv-06707-SHS Document 22 Filed 11/04/20 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEVEN BURNHAM, Individually and
 on Behalf of All Others Similarly Situated,
                             Plaintiff,               20-Cv-6707 (SHS)
               v.
 QUTOUTIAO INC., ERIC SILIANG TAN,
 LEI LI, JINGBO WANG, XIAOLU ZHU,                     OPINION & ORDER
 SHAOQING JIANG, JIANFEI DONG,
 OLIVER YUCHENG CHEN, CITIGROUP
 GLOBAL MARKETS INC., DEUTSCHE
 BANK SECURITIES INC., CHINA
 MERCHANTS SECURITIES (HK) CO.,
 LTD., UBS SECURITIES LLC, and
 KEYBANC CAPITAL MARKETS INC.,
                             Defendants.

 HOWARD BROWN, Individually and on
 Behalf of All Others Similarly Situated,
                             Plaintiff,               20-Cv-7717 (SHS)
               v.
 QUTOUTIAO INC., ERIC SILIANG TAN,
 LEI LI, JINGBO WANG, XIAOLU ZHU,
 SHAOQING JIANG, JIANFEI DONG,
 and OLIVER YUCHENG CHEN,
                             Defendants.

SIDNEY H. STEIN, U.S. District Judge.
     These securities class actions arise out of alleged misrepresentations made by
Qutoutiao, Inc., a Chinese news-aggregation app, in public securities filings relating to
its September 2018 initial public offering and in its public statements while trading on
NASDAQ. On October 19, 2020, four purported class members moved to consolidate
the two actions, to be named lead plaintiff for the putative class, and for approval of
their selection of lead counsel for the class. (See ECF Nos. 5-17.) For the reasons laid out
below, the motion to consolidate is granted. James Pappas’s motion for appointment as
lead plaintiff and for approval of his selection of Roche Cyrulnik Freedman LLP as lead
counsel is granted. All other motions for appointment as lead plaintiff and approval of
lead counsel are denied.
         Case 1:20-cv-06707-SHS Document 22 Filed 11/04/20 Page 2 of 5


I.   BACKGROUND
    Stephen Burnham filed the initial class action complaint on August 20, 2020,
naming as defendants Qutoutiao, Inc., its directors and officers, and the corporate
underwriters of its 2018 IPO. (See Burnham Compl., ECF No. 1.) Burnham, a purchaser
of Qutoutiao’s American Depositary Shares (ADSs), alleges that Qutoutiao made
material misrepresentations and omissions in its registration statement, prospectus, and
public statements in violation of Sections 11 and 15 of the Securities Act of 1933,
Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, and SEC Rule 10b-5. (Id.
¶¶ 10-12.)
    Burnham’s claim centers on Qutoutiao’s alleged undisclosed replacement of its
reputable third-party advertising agent with a related party. That action by Qutoutiao
allegedly bypassed independent oversight and permitted the widespread placement of
fraudulent advertisements on Qutoutiao’s mobile app. (Id. ¶ 10.) Plaintiff claims that
these misrepresentations and false advertisements, once exposed, caused a “precipitous
decline” in the value of Qutoutiao’s ADSs. (Id. ¶ 11.)
     In accordance with the lead-plaintiff provisions of the Private Securities Litigation
Reform Act of 1995 (“PSLRA”), Burnham published notice of his complaint in Business
Wire, a “widely circulated national business-oriented” wire service, on August 20. 15
U.S.C. § 78u-4(a)(3)(A)(i); see QTT Class Action Notice, Bus. Wire (Aug. 20, 2020, 6:33
PM), https://www.businesswire.com/news/home/20200820005845/en/QTT-CLASS-
ACTION-NOTICE-Glancy-Prongay-Murray-LLP-Files-Securities-Fraud-Lawsuit-
Against-Qutoutiao-Inc. Pursuant to the PSLRA, any class member who desired to serve
as lead plaintiff of the putative class then had 60 days to file a motion with this Court.
15 U.S.C. § 78u-4(a)(3)(A)(i)(II).
     On September 18, 2020, plaintiff Howard Brown filed a related class-action
complaint (Brown Compl., ECF No. 1, 20-Cv-7727.) On October 19—the last day of the
60-day statutory window—four putative class members filed motions to consolidate the
two cases, to be named lead plaintiff, and for approval of lead counsel. (See ECF Nos. 5-
17.)
II. DISCUSSION
     A. Consolidation of the Actions Is Appropriate Pursuant to Federal Rule of Civil
        Procedure 42(a)
    Federal Rule of Civil Procedure 42(a) gives this Court authority to consolidate any
actions that “involve a common question of law or fact.” Furthermore, the PSLRA
requires that the Court decide any motion to consolidate before appointing a lead
plaintiff. See 15 U.S.C. § 78u-4(a)(3)(B)(ii). In securities class actions where the
complaints are “based on the same ‘public statements and reports,’ consolidation is
appropriate” as long as it would not prejudice the defendants. Werner v. Satterlee,
Stephens, Burke & Burke, 797 F. Supp. 1196, 1211 (S.D.N.Y. 1992) (quoting Lloyd v.

                                            2
         Case 1:20-cv-06707-SHS Document 22 Filed 11/04/20 Page 3 of 5


Industrial Bio–Test Laboratories, Inc., 454 F. Supp. 807, 812 (S.D.N.Y.1978)); cf. Katz v.
Realty Equities Corp. of New York, 521 F.2d 1354, 1359-61 (2d Cir. 1975).
    Here, the two actions challenge the exact same public statements and reports;
present nearly identical legal and factual issues; and identify an identical class period.
Indeed, Brown’s complaint reproduces the text of Burnham’s almost verbatim. The only
material difference between the two complaints is that Burnham includes the
underwriters as defendants, but Brown’s complaint does not. Nonetheless, “the
gravamen of the complaints in each of the related actions is the same” exact set of
factual and legal questions, Constance Sczesny Tr. v. KPMG LLP, 223 F.R.D. 319, 322
(S.D.N.Y. 2004), and the differences “do not outweigh the interests of judicial economy
served by consolidation,” Pipefitters Local No. 636 Defined Ben. Plan v. Bank of Am. Corp.,
275 F.R.D. 187, 190 (S.D.N.Y. 2011). Moreover, far from prejudicing the defendants—
most of whom are located in China—consolidating these matters would help ameliorate
both the costs and the logistical difficulties of international litigation. Accordingly, the
Court finds that consolidation of these related matters is appropriate.
    B. James Pappas Is the Appropriate Lead Plaintiff Under the PSLRA
    Once consolidation is ordered, the PSLRA requires that the Court appoint the “most
adequate plaintiff as lead plaintiff” for the consolidated action “[a]s soon as is
practicable.” 15 U.S.C. § 78u-4(a)(3)(B)(ii). The “most adequate plaintiff” determination
“proceeds in a two-stage inquiry.” Constance Sczesny Tr., 223 F.R.D. at 323.
     First, the PSLRA requires the Court to adopt a rebuttable presumption that the
“most adequate plaintiff” is the one who (1) filed a timely complaint or motion for
appointment, (2) “has the largest financial interest in the relief sought by the class” and
(3) “otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
Procedure.” 15 U.S.C. § 78u(a)(3)(B)(iii)(I)(aa)-(cc). Second, this presumption may be
rebutted upon proof by another class member that the presumptive most adequate
plaintiff “will not fairly and adequately protect the interests of the class” or “is subject
to unique defenses that render such plaintiff incapable of adequately representing the
class.” Id. § 78u(a)(3)(B)(iii)(II)(aa)-(bb).
    Here, the two-step inquiry is a simple one. Of the four movants—each of whom, as
noted above, timely filed his or her motion within the 60-day statutory window—James
Pappas has by far the largest financial interest in the relief sought by the class. Since the
PSLRA does not specify how the “largest financial interest” should be calculated, courts
generally consider four factors: “(1) the number of shares purchased; (2) the number of
net shares purchased; (3) total net funds expended by the plaintiffs during the class
period; and (4) the approximate losses suffered by the plaintiffs.” See, e.g., Richman v.
Goldman Sachs Grp., Inc., 274 F.R.D. 473, 475 (S.D.N.Y. 2011).
    By any of these metrics, Pappas’s financial interest dwarfs the other movants’
interests by an order of magnitude. Pappas represents that he purchased over $1 million
in Qutoutiao ADSs in September 2018 and that he still retains roughly 90,000 of his

                                               3
         Case 1:20-cv-06707-SHS Document 22 Filed 11/04/20 Page 4 of 5


96,436 purchased shares, at a total net loss of over $800,000. (Economides Decl. Ex. B,
ECF No. 9.) Each of the other three movants alleges a loss of less than $42,000 on a far
smaller net purchase. (See Lieberman Decl. Ex. A, ECF No. 15; Hopkins Decl. Ex. B, ECF
No. 7; Linkh Decl. Ex. B, ECF No. 16.) This Court easily concludes that Pappas has the
largest financial interest in the case.
    Pappas also demonstrates that he satisfies the requirements of Rule 23 of the
Federal Rules of Civil Procedure. Of the four requirements laid out by Rule 23(a)—
known as numerosity, commonality, typicality, and adequacy—a lead-plaintiff movant
under the PSLRA must make only a “preliminary showing that the adequacy and
typicality requirements have been met.” Blackmoss Investments, Inc. v. ACA Capital
Holdings, Inc., 252 F.R.D. 188, 191 (S.D.N.Y. 2008); see also Constance Sczesny Tr., 223
F.R.D. at 324.
     Typicality is met if “the claims or defenses of the representative party are typical of
the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). This inquiry turns on
whether the movant’s claim “arises from the same course of events” and “makes similar
legal arguments to prove the defendants’ liability.” In re Drexel Burnham Lambert Grp.,
Inc., 960 F.2d 285, 291 (2d Cir. 1992). Adequacy is met if “the representative party will
fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). On this
prong, a court evaluates whether “(1) class counsel is qualified, experienced, and
generally able to conduct the litigation; (2) there is no conflict between the proposed
lead plaintiff and the members of the class; and (3) the proposed lead plaintiff has a
sufficient interest in the outcome of the case to ensure vigorous advocacy.” Foley v.
Transocean Ltd., 272 F.R.D. 126, 131 (S.D.N.Y. 2011)
    Pappas’s claim is typical of the putative class. Like all other movants and class
members, Pappas purchased Qutoutiao ADSs during the class period, suffered losses,
and claims that those losses are attributable to the same material false and misleading
statements made by defendants. Because Pappas’s claims pertain to “the same conduct
from which the other class members’ claims and injuries arise,” Foley, 272 F.R.D. at 131,
and “share the same legal basis as claims asserted by other class members,” Constance
Sczesny Tr., 223 F.R.D. at 324, Pappas satisfies the typicality requirement of Rule 23(a).
     Pappas also satisfies Rule 23(a)’s adequacy requirement. Pappas’s chosen counsel,
Roche Cyrulnik Freedman LLP, asserts it has served as lead counsel or co-lead counsel
in various securities class actions, including several in this district, and its attorneys
appear appropriately “qualified, experienced, and generally able to conduct the
litigation.” The record shows no conflict between Pappas and any class members, nor
has the Court been presented with any unique defenses that would interfere with his
ability to represent the class. Finally, as discussed above, Pappas has by far the largest
financial interest of any movant in the outcome of the case, and his “vigorous
advocacy” is therefore duly ensured.



                                             4
         Case 1:20-cv-06707-SHS Document 22 Filed 11/04/20 Page 5 of 5


     The Court thus finds that Pappas (1) timely moved for his appointment as lead
plaintiff, (2) has the largest financial interest in the case of any movant, and (3) satisfies
the Rule 23(a) requirements of typicality and adequacy. He is therefore the presumptive
“most adequate plaintiff” pursuant to the PSLRA. As noted above, in order to overcome
this presumption, another movant must show that the presumptive plaintiff “will not
fairly and adequately protect the interests of the class” or “is subject to unique defenses
that render such plaintiff incapable of adequately representing the class.” 15 U.S.C. §
78u(a)(3)(B)(iii)(II)(aa)-(bb). No other movant has attempted to make such a showing.
Accordingly, the Court finds that James Pappas is the “most adequate plaintiff” and
appoints him lead plaintiff in this case.
    C. Roche Cyrulnik Freedman LLP Is an Appropriate Lead Counsel Selection
     The PSLRA empowers the lead plaintiff to select and retain counsel to represent the
class, subject to the Court’s approval. 15 U.S.C. § 78u(a)(3)(B)(v). As discussed above,
this Court finds that Pappas’s chosen counsel, Royce Cyrulnik Freedman LLP, is
sufficiently qualified, experienced, and capable to represent the interests of class
members in this action. The Court thus approves Pappas’s selection and appoints
Royche Cyrulnik Freedman LLP class counsel.

III. CONCLUSION
   For the reasons set forth above, the motions for consolidation of related actions
under Rule 42(a) of the Federal Rules of Civil Procedure are granted. James Pappas’s
motion for appointment as lead plaintiff and for the approval of his selection of Roche
Cyrulnik Freedman LLP as class counsel is granted. The lead-plaintiff motions filed by
Robert Arredondo, Susan Nguyen, and Steven Burnham are denied. Lead plaintiff
James Pappas is directed to file and serve an amended consolidated class action
complaint within 30 days.

Dated: New York, New York
       November 4, 2020




                                              5
